Citation Nr: 0317979	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  94-01 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 60 percent disabling.

3.  Entitlement to an initial evaluation in excess of 
60 percent for arthropathy of multiple joints due to 
sarcoidosis.

4.  Entitlement to an initial evaluation in excess of 
10 percent for skin lesions due to sarcoidosis.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 1993 and January 1999 rating 
decisions of the North Little Rock Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the October 
1993 rating decision, the RO continued the 20 percent 
evaluation for hypertension.  In the January 1999 rating 
decision, the RO: (1) continued the 60 percent evaluation for 
sarcoidosis; (2) granted service connection for arthropathy 
of multiple joints due to sarcoidosis and assigned a 
60 percent evaluation; and (3) granted service connection for 
skin lesions due to sarcoidosis and assigned a 10 percent 
evaluation.

In December 1999, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.

The issues of entitlement to an initial evaluation in excess 
of 60 percent for arthropathy of multiple joints due to 
sarcoidosis and entitlement to an initial evaluation in 
excess of 10 percent for skin lesions due to sarcoidosis are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Hypertension is manifested by diastolic pressures 
predominantly below 120 and systolic pressures predominantly 
below 200.

2.  Sarcoidosis is manifested by pulmonary involvement 
requiring corticosteroids for control.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.104, 
Diagnostic Code 7101 (2002).

2.  The criteria for an evaluation in excess of 60 percent 
for sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107; 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6846 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the discussions in the October 1993 and 
January 1999 rating decisions on appeal, the February 1994 
and June 1999 statements of the case, and the June 1994, 
February 1997, December 1998, and July 2002 supplemental 
statements of the case.  As to the claim for an increased 
evaluation for hypertension, the RO stated that the veteran 
did not warrant an evaluation in excess of 20 percent because 
his diastolic blood pressure readings were not predominantly 
120 or more and because there was no evidence of moderately 
severe symptoms.  Once the rating criteria for evaluating 
hypertension changed in January 1998, the RO then informed 
the veteran that an evaluation in excess of 20 percent was 
not warranted because the evidence did not show that he had 
diastolic blood pressure readings of predominantly 120 or 
more nor did he have systolic blood pressure readings of 
predominantly 200 or more.  Thus, the veteran was informed of 
what evidence was needed to warrant the next higher 
evaluation of 40 percent for hypertension.  Additionally, the 
RO provided the veteran with both the previous and the 
amended criteria for evaluating hypertension.

As to the claim for an increased evaluation for sarcoidosis, 
the RO told the veteran that in order to warrant the next 
higher evaluation, which is 100 percent, the evidence would 
need to show that the veteran had (1) cor pulmonale, (2) 
cardiac involvement with congestive heart failure, or (3) 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  The RO also provided the 
veteran with the criteria for evaluating sarcoidosis.

Based on the above, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  He is aware of what the 
evidence would need to show in order to warrant a 40 percent 
evaluation for hypertension and to warrant a 100 percent 
evaluation for sarcoidosis.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
March 2003 letter, the Board informed the veteran that VA 
must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  It 
told the veteran that as long as he adequately identified the 
records, that VA would assist in obtaining them.  The RO 
stated that it was responsible for obtaining medical records 
held by any federal department or agency that the veteran 
identified.  It further stated that it would obtain medical 
records from other health-care facilities as long as the 
veteran adequately identified the facilities, but noted that 
the veteran had the ultimate responsibility for obtaining 
those records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's treatment 
records from the VA medical center in Little Rock, Arkansas, 
and the medical records that the Social Security 
Administration used in granting the veteran disability 
benefits.  The RO also sought records from private physicians 
whom the veteran identified as having treated him for his 
service-connected disabilities.  Those records have been 
received and are associated with the claims file.  Following 
the December 1999 Board remand, the RO asked the veteran to 
identify all private and VA medical facilities where he had 
received treatment for his hypertension and sarcoidosis and 
provided the veteran with VA Forms 21-4142, Authorization and 
Consent to Release Information to VA, so that VA could obtain 
those records.  The veteran did not indicate any additional 
evidence that was necessary for his claims.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo VA examinations related to his claims.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Service connection for hypertension and sarcoidosis was 
granted by means of a May 1972 rating decision.  The RO 
assigned a 20 percent evaluation for hypertension and a 
noncompensable evaluation for sarcoidosis.  The 20 percent 
evaluation for hypertension has remained in effect since that 
time.  In October 1993, the RO granted a 10 percent 
evaluation for sarcoidosis.  In February 1997, the RO granted 
a 60 percent evaluation for sarcoidosis.  The 60 percent 
evaluation has remained in effect since that time.  

A March 1993 private medical record shows that the veteran's 
blood pressure readings were 160/100 (diastolic/systolic) 
sitting and 160/110 standing.  The examiner stated that the 
veteran had hypertension, which was moderate in degree.

A September 1993 VA examination report shows that the 
veteran's blood pressure was 135/88.  The examiner stated 
that the heart sounds were regular with no murmurs heard.  
The relevant diagnosis entered was hypertension.

A March 1994 private medical record shows that the veteran's 
blood pressure was 182/120.  The veteran was seen with 
complaints of chest pains, which he stated were relieved 
spontaneously.  The examiner stated that examination of the 
heart revealed a regular rhythm without murmur or rubs.  The 
assessment was unstable angina.

A March 1994 VA hospitalization summary report shows that 
while the veteran was hospitalized for gastritis, his 
hypertension was evaluated and his medications were changed.  
The examiner stated that the change in the medications showed 
an improvement in the veteran's hypertension with diastolic 
blood pressure initially running in the 110 to 120 range and 
that his blood pressure had gotten down to 140/90 at 
discharge.

In April 1994, the veteran presented oral testimony before a 
Hearing Officer at the RO.  He stated that he was currently 
under treatment for his hypertension.  He noted his 
medication had been changed recently.  The veteran stated 
that his blood pressure was usually 198/120.  He testified he 
was on a low sodium and low cholesterol diet.  The veteran 
stated that he had constant chest pain and shortness of 
breath.  The veteran stated he was having black-outs, 
dizziness, and headaches.  

A December 1994 VA hospitalization summary report shows that 
the veteran was hospitalized for arthritis of the left hip, 
but his hypertension was evaluated.  Examination of the heart 
revealed a regular rate and rhythm without murmurs.  The 
examiner noted that the veteran had a longstanding problem 
with hypertension but that the veteran had "good control of 
blood pressure on admission."  He stated that due to the 
veteran's anemia at the time of discharge, he was moderately 
hypotensive, so his medication was stopped.  The examiner 
stated that the veteran was instructed to monitor his blood 
pressure at home and to restart his medication if hospital 
blood pressure exceeded 140/90.

February 1995 VA outpatient treatment reports show that the 
veteran's blood pressure readings were 140/100 and 160/82.  
In April 1995, his blood pressures were 150/100 and 150/80.   
In July 1995, his blood pressure reading was 140/90.  An 
August 1995 VA outpatient treatment report shows that the 
veteran's blood pressure reading was 130/94.  The following 
month, it was reported as 130/80.  In December 1995, his 
blood pressure reading was 172/82.

A January 1996 VA chest x-ray showed that the lungs were 
clear and the heart was normal in size.  The examiner stated 
that there were no effusions or congestive changes.  The 
impression was "no acute disease."  A separate January 1996 
VA treatment record shows that the veteran's blood pressure 
was 198/66.  The examiner stated that the veteran did not 
have heart disease, but noted that the veteran had 
hypertension.  He stated that the veteran had been treated 
with medication but had not had any in the past three months.  
He noted the veteran had shortness of breath with exertion 
and edema.  In April 1996, the veteran's blood pressure was 
reported as 156/81.

An August 1996 VA examination report shows that the veteran 
reported he was not on any heart medications.  Examination of 
the cardiovascular system revealed that "clinically" the 
heart was of normal size.  The examiner stated that tones 
were distant and the rhythm was regular.  He added that there 
was no murmur, friction, or rub.  Blood pressure readings 
were 162/106, 164/106, 160/106.

In August 1996, the veteran presented oral testimony before a 
Hearing Officer at the RO.  The veteran stated he had been 
having problems of chest pains and black-outs related to his 
hypertension.  He also stated he had lightheadedness and 
headaches.  The veteran testified that his blood pressure was 
running at 155/105 on some days but that it was running at 
155/80 or 90 on other days.  He noted he was taking 
medication for his hypertension.  

Blood pressure readings taken at a VA facility in March 1998, 
April 1998, July 1998, and February 1999 were as follows, 
respectively: 130/80, 123/73, 152/77, 142/77.

A February 1999 VA examination report shows that the veteran 
denied a history of any heart disease.  He also stated he had 
never been told that his heart was enlarged.  The veteran 
reported he was on medication for hypertension.  He denied 
any palpitations or chest pain.  As to his sarcoidosis, the 
veteran stated that he had been started on steroid treatment 
approximately five years prior, primarily for the arthropathy 
and that he was taking as much as 60 milligrams of Prednisone 
a day.  He stated he was now down to 20 milligrams of 
Prednisone a day.  The veteran reported that he usually 
coughed at night and in the morning and would occasionally 
produce some sputum.  He stated that he was short of breath 
when he would walk approximately 40 yards.  The examiner 
stated that the heart tones were distant and that the rhythm 
was regular.  There was no evidence of a murmur, thrill, or 
friction rub.  The examiner stated that he took three random 
blood pressures readings, which were 200/98, 200/94, 200/96.  
He noted that an anterior/posterior of the thorax was normal 
for the veteran's body build.  On forced expiration, a few 
wheezes were heard in the right base.  The examiner stated 
that the veteran developed a paroxysm of cough during forced 
expiration.  The relevant impressions were sarcoidosis 
involving the lung and hypertension, "poorly controlled."

A letter from a private physician shows that the veteran's 
blood pressure readings were taken three days in a row in 
March 1999.  Those readings were as follows: 154/92, 146/100, 
154/100, 142/100, 150/96, 152/100, 144/92, 140/90, 140/84.

A February 1999 VA chest x-ray shows that the lung fields 
were clear.  The heart silhouette was noted to be normal.  
The radiologist stated that there were no significant 
mediastinal or hilar masses seen.  A February 2000 VA chest 
x-ray shows that the heart size was stable and the lung 
fields were clear.  A June 2000 VA chest x-ray showed the 
same findings as the February 2000 chest x-ray.

In April 1999, the veteran presented oral testimony before a 
Hearing Officer at the RO.  He stated he felt that the 
sarcoidosis would cause him to lack energy and stamina.  

In an April 2000 letter from a private doctor of osteopathy, 
Dr. TL, he stated that the veteran suffered from systemic 
sarcoidosis and accelerated hypertension and syncopal 
episodes.  He stated that the veteran's pain from the 
sarcoid-related conditions was "severe and ever[-]present" 
and that the syncopal episodes made it impossible for the 
veteran to drive and "problematic regarding 
transportation." 

An April 2000 first pass study and multigated angiogram 
revealed a normal left ventricular ejection fraction of 
57 percent and a right ventricular ejection fraction of 
39 percent.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Hypertension

The criteria for cardiovascular disorders were amended on 
January 12, 1998, during the pendency of this appeal.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed, the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

Under the criteria in effect prior to January 1998, 
hypertensive vascular disease (essential arterial 
hypertension) manifested by diastolic pressure which is 
predominantly 100 or more warranted a 10 percent evaluation.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (prior to 1998).  
When the diastolic pressure is predominantly 110 or more with 
definite symptoms, a 20 percent evaluation is warranted.  Id.  
For diastolic pressure predominantly 120 or more and 
moderately severe symptoms, a 40 percent evaluation is 
warranted.  Id.  If pressure is predominantly 130 or more and 
there are severe symptoms, a 60 percent evaluation is 
warranted.  Id.  For the 40 percent and 60 percent 
evaluations, there should be careful attention to diagnosis 
and repeated blood pressure readings.  Id. at Note 1.

Under the amended criteria, when hypertensive vascular 
disease is manifested by diastolic pressure predominantly 100 
or more, or systolic pressure of 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control, a 10 percent evaluation is assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).  If diastolic 
pressure is predominantly 110 or more, or systolic pressure 
is predominantly 200 or more, a 20 percent evaluation is 
assigned.  Id.  For diastolic pressure predominantly 120 or 
more, a 40 percent evaluation is assigned.  Id.  For 
diastolic pressure predominantly 130 or more, a 60 percent 
evaluation is assigned.  Id.

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess of 20 percent for hypertension.  The 
available medical evidence clearly reveals that the veteran's 
diastolic blood pressure is predominantly below 110.  In 
fact, of the approximately 35 blood pressure readings listed 
above, only two are above 110.  Thus, considering the 
veteran's claim under the former criteria, the evidence does 
not establish diastolic blood pressure readings that are 
"predominantly" 110 or more.  In March 1993, the examiner 
stated that the veteran's hypertension was moderate in 
degree.  The veteran has reported having lightheadedness, 
headaches, and dizziness.  Such constitutes no more than 
definite symptoms.  When the veteran underwent a VA 
examination in February 1999, he denied a history of heart 
disease and stated that he had never been told that his heart 
was enlarged.  Additionally, he denied any palpitation or 
chest pains.  Thus, an evaluation in excess of 20 percent for 
hypertension would not be warranted under the prior criteria.

Considering the amended criteria, as stated above, the 
veteran's diastolic pressures have not been predominantly 110 
or more.  In fact, they are predominantly 110 or less.  The 
veteran's systolic pressure has not been shown to be any more 
than 200, and when it has been 200, it was shown only on one 
day.  Such medical findings are consistent with a 20 percent 
evaluation under the amended criteria as well.

The Board must now consider whether an evaluation in excess 
of 20 percent is warranted for the service-connected 
hypertension.  Applying the previous criteria, there have 
been only two diastolic pressure readings that exceeded 110, 
which does not establish that the diastolic pressure readings 
are "predominantly" 110.  Again, as stated above, there are 
approximately 35 blood pressure readings reported and only 
two are 120, which is less than 10 percent of the readings.  
Additionally, no medical professional has reported that the 
veteran has moderately severe symptoms related to his 
hypertension.  The veteran's heart is not enlarged and the 
clinical findings pertaining to his heart have been normal.  
The Board is aware that in testimony furnished during 
personal hearings, the veteran would report more severe 
symptoms related to his hypertension, such as black-outs; 
however, no medical professional has attributed the veteran's 
black-outs to his hypertension.  When the veteran has 
undergone an examination, the examiner has not reported 
"moderately severe symptoms" related to the service-
connected hypertension.  Thus, no more than a 20 percent 
evaluation under the previous criteria is warranted.  As to 
consideration of the amended criteria, effective January 12, 
1998, the Board notes that as of this date, the veteran's 
hypertension has not been shown to be manifested by diastolic 
blood pressure readings that are "predominantly" 120 or 
more, or systolic pressure readings of 200 or more.  
Accordingly, a 40 percent evaluation under Diagnostic Code 
7101 cannot be justified under either the amended criteria as 
well.

The Board is aware that when the veteran was represented by a 
private attorney, he asserted that the veteran should be 
rated at 40 percent because if he did not take medication, 
his blood pressure readings would meet the criteria for a 
40 percent evaluation.  The record reflects that there was a 
short period of time when the veteran was not on hypertension 
medication.  His blood pressure readings at that time were 
198/66, 156/81, 162/106, 164/103, 160/106.  Such readings do 
not meet the criteria for the 40 percent evaluation under 
either the prior criteria or the amended criteria.  The 
allegation by the veteran's attorney was merely 
hypothesizing, and an increased evaluation cannot be based 
upon what a lay person may think would happen if medication 
was not being taken for hypertension.  

The veteran is competent to report his symptoms.  To the 
extent that he has stated the service-connected hypertension 
was worse than the 20 percent evaluation contemplates, the 
medical evidence does not support the contentions for a 
higher evaluation for the reasons stated above.  Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  The Board attaches far 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  As stated above, the evidence does not support an 
evaluation in excess of 20 percent for hypertension.  The 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.



B.  Sarcoidosis

Under Diagnostic Code 6846, sarcoidosis manifested by 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control warrants a 
60 percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 
6846.  Sarcoidosis manifested by cor pulmonale, or; cardiac 
involvement with congestive heart failure, or; progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment warrants a 100 percent evaluation.  Id.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 60 percent for sarcoidosis.  The 
Board acknowledges that the medical evidence clearly shows 
that the veteran's sarcoidosis is manifested by shortness of 
breath; however, the medical evidence does not support a 
finding that the sarcoidosis is manifested by cor pulmonale 
or cardiac involvement with congestive heart failure or 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  When the veteran's heart has 
been examined, it has been noted to have regular rhythm and 
there was no evidence of fevers, chills, or sweats.  Chest x-
rays showed no acute disease in the lungs.  Additionally, the 
veteran has reported he has gained weight.  Consequently, the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 60 percent under 38 C.F.R. § 4.97, 
Diagnostic Code 6846.

The veteran is competent to report his symptoms.  To the 
extent that he has stated the service-connected sarcoidosis 
is worse than the 60 percent evaluation contemplates, the 
medical evidence does not support the contentions for a 
higher evaluation for the reasons stated above.  Hatlestad, 1 
Vet. App. 164.  The Board attaches far greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements and testimony, 
even if sworn, in support of a claim for monetary benefits.  
As stated above, the evidence does not support an evaluation 
in excess of 60 percent for sarcoidosis.  The preponderance 
of the evidence is against his claim, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.



C.  Extraschedular

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
hypertension is denied.

Entitlement to an evaluation in excess of 60 percent for 
sarcoidosis is denied.


REMAND

As to the veteran's service-connected arthropathy of multiple 
joints due to sarcoidosis, the Board notes that in the 
December 1999 remand, the Board stated the following:

The Board observes that the RO has 
evaluated the veteran's service-
connected arthropathy of multiple joints 
due to sarcoidosis analogously as 
rheumatoid (atrophic) arthritis pursuant 
to the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5002[.  ]Pursuant to 
such criteria a 60 percent evaluation is 
warranted for rheumatoid (atrophic) 
arthritis when it results in weight loss 
and anemia and is productive of severe 
impairment of health or severely 
incapacitating exacerbations occurring 4 
or more times a year or a lesser number 
over prolonged periods.  The Board notes 
that the RO has based the veteran's 
present 60 percent disability evaluation 
on such criteria.  However, the Board 
observes that the provisions of 
38 C.F.R. Part 4, Diagnostic Code 
5002[], also provide that residuals such 
as limitation of motion or ankylosis, 
favorable or unfavorable, should be 
rated under the appropriate diagnostic 
codes for the specific joints involved.  
Where, however, the limitation of motion 
of the specific joint or joints involved 
is noncompensable under the codes a 
rating of 10 percent is for application 
for each such major joint or group of 
minor joints affected by limitation of 
motion to be combined, not added, under 
Diagnostic Code 5002.  Limitation of 
motion must be objectively confirmed by 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  The RO has apparently not 
considered such additional criteria in 
evaluating the veteran's service-
connected arthropathy of multiple joints 
due to sarcoidosis.

The Board then requested that the RO do the following:

As to the issue of entitlement to an 
increased evaluation for arthropathy of 
multiple joints due to sarcoidosis, the 
RO should reconsider such issue giving 
consideration to the full provisions of 
38 C.F.R. Part 4, Diagnostic Code 5002 
[], specifically the criteria referring 
to limitation of motion of the specific 
joint or joints involved.

In the July 2002 supplemental statement of the case, the RO 
did not address the full provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5002.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (the Court).  The Court 
has stated that compliance by the Board and the RO with 
remand directives is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).  The Board finds that its December 1999 
remand was not complied with as to the claim for entitlement 
to an evaluation in excess of 60 percent for arthropathy of 
multiple joints due to sarcoidosis.  Thus, this is the basis 
for the Board remanding this claim again.

As to the veteran's service-connected skin lesions due to 
sarcoidosis, the regulations for evaluating skin disorders 
changed in August 2002.  The veteran's service-connected 
disability has not been considered under the new criteria, 
which criteria changed substantively.  The Board finds that a 
more current examination is necessary, which incorporates the 
current criteria for evaluating skin disorders.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should schedule the veteran 
to undergo a comprehensive VA 
examination to show the nature and 
extent of the veteran's service-
connected skin disorder.  The examiner 
must have an opportunity to review the 
veteran's claims file and should be 
informed that the veteran is service 
connected for skin lesions due to 
sarcoidosis.  

The Board requests that the RO provide 
the examiner with a copy of the criteria 
of Diagnostic Code 7806, both the former 
criteria and the current criteria, so 
that the examiner can address the 
appropriate clinical findings needed to 
make a determination as to the 
appropriate evaluation for the service-
connected skin lesions due to 
sarcoidosis.  The examiner is asked to 
address the veteran's symptoms as they 
relate to both the former and the 
amended criteria, to include the 
percentage of the body that the skin 
disorder covers.  

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall, 11 
Vet. App. at 271.

3.  After the above is completed, the RO 
should readjudicate the claims for 
entitlement to increased evaluations for 
(1) skin lesions due to sarcoidosis, to 
include addressing the amended criteria, 
and (2) arthropathy of multiple joints 
due to sarcoidosis.  Again, the Board 
requests that the RO reconsider the 
service-connected arthropathy of 
multiple joints due to sarcoidosis 
giving consideration to the full 
provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5002 (2002), 
specifically the criteria referring to 
limitation of motion of the specific 
joint or joints involved include 
addressing the amended criteria.  

If the benefits remain denied, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain 
notice of all relevant actions taken on 
the veteran's VA claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations, not 
previously provided during the pendency 
of the appeal, considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

4.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



